DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 77-84, 116-121) in the reply filed on 29 June 2021 is acknowledged.
Claims 1, 4, 5, 9, 11, 22-41, and 110-115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 17 May 2019, 08 November 2019, NS 19 June 2019 have been entered in full.  Claims 2, 3, 6-8, 10, 12-21, 42-76, and 85-109 are canceled.  Claims 1, 4, 5, 9, 11, 22-41, and 110-115 are withdrawn from further consideration as discussed above.  Claims 77-84 and 116-121 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification contains references to other patent applications without providing the required indication of the status thereof.  This occurs at least in the first paragraph, wherein parent application 15/372,268 is referenced.  Amending the specification to .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:
Claims 77-84 and 116-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease characterized by an increase of activated eosinophils or mast cells expressing Siglec-8, the method comprising administering to the subject an antibody that specifically binds Siglec-8 and comprises a heavy chain variable region and a light chain variable region wherein:
(a) the heavy chain variable region comprises (i) HVR-H1 comprising the amino acid sequence of SEQ ID NO:61, (ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:62, and (iii) HVR-H3 comprising the amino acid sequence of SEQ ID NO:63, and the light chain variable region comprises (i) 
(b) the heavy chain variable region comprises an amino acid sequence selected from SEQ ID NOs:2-10, and the light chain variable region comprises an amino acid sequence selected from the group consisting of SEQ ID NOs:16-22; 
(c) the heavy chain variable region comprises (i) HVR-H1 comprising the amino acid sequence of SEQ ID NO:61, (ii) HVR-H2 comprising the amino acid sequence of SEQ ID NO:62, and (iii) HVR-H3 comprising the amino acid sequence selected from SEQ ID NOs:67-70, and the light chain variable region comprises (i) HVR-L1 comprising the amino acid sequence of SEQ ID NO:64, (ii) HVR-L2 comprising the amino acid sequence of SEQ ID NO:65, and (iii) HVR-L3 comprising the amino acid sequence of SEQ ID NO:71; 
(d) the heavy chain variable region comprises an amino acid sequence selected from SEQ ID NOs: 11-14, and the light chain variable region comprises an amino acid sequence selected from the group consisting of SEQ ID NOs:23-24; or 
(e) the heavy chain variable region comprises an amino acid sequence selected from SEQ ID NOs:2-14, and the light chain variable region comprises an amino acid sequence selected from the group consisting of SEQ ID NOs:16-24, 

does not reasonably provide enablement for methods of treating other diseases “mediated by” cells expressing Siglec-8, methods of prevention, or methods of administering other Siglec-8 antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
In the instant case, the claimed invention is broadly directed to methods of treating or preventing a disease mediated by cells expressing Siglec-8 in a subject, comprising administering an effective amount of an anti-Siglec-8 antibody.  Regarding the disease being treated/prevented, claims 78 and 79 specify that the disease is an eosinophil-mediated disease and a mast cell-mediated disease, respectively. Claims 80-84 recite more specific diseases, but do not link them to activated eosinophils or mast cells expressing Siglec-8.  
Regarding the antibody to be administered, claims 77-84, 116, 117, and 119-121 do not recite a primary structure.  Functional limitations are recited, including an explicit recitation that the antibody must specifically bind Siglec-8, and an implicit function that the antibody must inhibit or neutralize Siglec-8 in order to be therapeutically effective.  Structural limitations other than amino acid sequence, including type of IgG1 Fc regions, glycosylation patterns, and classes of antibodies such as humanized or human antibodies, are recited.  However, only claim 118 recites primary amino acid sequences for the regions of the antibody that are responsible for specific binding activity (i.e., CDR regions or heavy/light chain variable regions).  
Accordingly, the claimed invention is complex and unpredictable, since it involves the effects of complex biochemical products on physiological systems. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991).
The claims are quite broad in that they do not specify that the recited diseases are characterized by excessive or insufficient Siglec-8-expressing cells. While many diseases are characterized by excessive Siglec-8-expressing eosinophils or mast cells (e.g., asthma, mastocytosis, etc., as reviewed in the instant specification), other diseases are characterized by insufficient Siglec-8-expressing cells. For example, Cushing syndrome and sepsis are often characterized by low eosinophil counts. See Territo, http://www.merckmanuals.com/home/blood-disorders/white-blood-cell-disorders/eosinophilic-disorders, accessed 02 August 2016. Rahimi-Rad et al. (2015, J. Clin. Med. 10(1):10-13) indicate that low eosinophil levels (eosinopenia) is associated with mortality in patients having acute exacerbation of COPD. Hori et al. (2016, J. Stroke Cerebrovasc. Dis. 25(6):1307-1312) indicate that eosinopenia is associated with higher rates of mortality in bacteremia, myocardial infarction, and acute cerebral infarction (see abstract, Introduction). 

The disclosure and relevant literature indicate that administering anti-Siglec-8 agents are useful only to treat diseases characterized by excessive activated eosinophils or mast cells. Specifically, the specification discloses that the antibodies recited by claim 118 were effective to deplete the number of eosinophils and mast cells in a sample or subject. See Figures 7-10, for examples. The state of the art also shows that anti-Siglec-8 agents are effective to reduce the number of eosinophils or mast cells in a sample or a subject having excessive eosinophils or mast cells. See Wechsler et al. (ref. 334 on IDS of 15 September 2020); Yokoi et al., (ref. 340 on IDS of 15 September 2020); and Kiwamoto et al. (ref. 246 on IDS of 15 September 2020); for examples. No guidance or working examples are provided showing that the recited antibodies can effectively treat diseases mediated by Siglec-8 expressing cells wherein there are insufficient Siglec-8-expressing cells. No guidance or working examples are provided regarding treatment/prevention of diseases mediated by Siglec-8 expressing cells other than eosinophils and mast cells. Also, prevention, which is generally interpreted as encompassing complete absence of future disease, has not been established.

Regarding the recited genus of antibodies, it is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, (textbook), 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”; of record).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order 
As noted above, claims 77-84, 116, 117, and 119-121recite a genus of antibodies including variants of the heavy and light chain CDRs recited in claim 118, wherein such binding fragments and derivatives have substantial variability and/or less than 100% homology to the disclosed CDR sequences.  However, the art recognizes the unpredictability with respect to binding specificity of an antibody resulting from alterations in the amino acid sequences of the variable regions.  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem Biophys Res Comm. 2003; 307:198-205), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design. The peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset states that although CDR H3 is at the center of most, if not all, antigen interactions, clearly other CDRs play an important role in the recognition process (p. 199, left column), which is demonstrated in this work by using all CDRs expect L2 and additionally using a framework residue located just before the H3 (see p. 202, left column).  
And while there are some publications that acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  MacCallum et al. (J Mol Biol. 1996; 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contact (see p. 733, right column) and non-contacting residues within the CDRs 
Vajdos et al. (J Mol Biol. 2002; 320(2):415-428) additionally state that antigen binding is primarily mediated by the CDRs’ more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations.  In some cases, these framework residues also contact antigen (p. 416, left column).
Holm et al. (Mol Immunol. 2007; 44(6):1075-1084) describe the mapping of anti-cytokeratin antibody, where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain also importantly contributed to antigen recognition and binding (abstract). 
Chen et al. (J Mol Biol. 1999; 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs. CDR-H1, H2 and H3 (see p. 866). 
Thus, the art at the time of filing supports the fact that antigen-binding specificity is the result of complementarity to the antibody paratope rather than individual ability of isolated hypervariable CDR regions or variable HCVR or LCVR regions to bind to the antigen. In other words, the CDR sequences work in concert to determine antigen recognition and binding, and therefore alterations in one CDR may affect the binding properties of the entire antigen binding region. Therefore, it would be highly unlikely that the antibody derivatives included by the claims which comprise variant CDR sequences in which one or all of the CDR sequences may have significant alterations have the 
The specification does not provide sufficient direction or guidance regarding how to use the claimed antibodies having variant CDR sequences which are enabling consistent with the utilities disclosed within the instant specification and explicitly recited in the present claims, i.e., for therapeutic use.  Given the well-known polymorphism of antibodies, undue experimentation would be required to make and use the vast repertoire of antibody molecules recited by these claims. 

Written Description:
Claims 77-84, 116, 117, and 119-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above, the claims are directed to methods of administering an antibody wherein the antibody is not defined by the critical regions of its primary 
Therefore, all of the rejected claims read on methods of administering antibodies comprising less than the full complement of six CDR sequences as set forth in claim 118.  Additionally, the claims do not recite a structure for the recited antigen, Siglec-8.  The specification makes it clear that the term includes variants of the human Siglec-8 protein corresponding to SEQ ID NO: 72.  See [0065].
In summary, the claims recite a method of administering a genus of antibody products having (1) an explicitly recited functional feature of specifically binding any Siglec-8 protein and (2) an implied functional feature of inhibiting Siglec-8 such that the antibody products have the required activity in the therapeutic methods.  However, the claims recite only minimal structural features or partial structural features.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation 
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. 
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of 
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind Siglec-8 proteins and how to test them for desired binding and therapeutic activities, only one species of antibody within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Specifically, the application only describes prior art antibody 2C4 (comprising SEQ ID NOs: 61-66) and closely related variants of antibody 2E2 (as set forth in parts (b)-(e) of claim 118.  Accordingly, the specification describes a limited number of species of antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies Centocor, the instant claims are found to lack adequate written description.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 77-83 and 116-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson et al. (US 7,557,191 B2; issued 07 July 2009) in view of WO 2011/147982 A2 (GENMAB A/S; published 01 December 2011).
Abrahamson et al. teach a method for treating diseases mediated by eosinophils and mast cell which express Siglec-8 (also known as SAF-2) in a subject, the method comprising administering to the subject an antibody (2C4) that binds to human Siglec-8 (also known as SAF-2), wherein the antibody comprises an Fc region which inherently contains N-glycoside-linked carbohydrate chains linked to the Fc region when the antibody is processed in a eukaryotic host cell.  The disease may be allergy (a Type I hypersensitivity reaction) or asthma.  See abstract; col. 1 li. 33 to col. 2 li. 38; col. 3 li. 5-19; col. 4 li. 15-31.  The disease may also be a hypereosinophilic disease, which is interpreted as meeting the limitation of an inflammation associated with cells expressing Siglec-8 as per claim 83.  Humanized, chimeric, and human antibodies are taught at col. 
Abrahamson et al. do not teach the composition wherein less than 50% of the N-glycoside-linked carbohydrate chains contain a fucose residue.  However, ‘982 teaches that engineering an antibody Fc region such that fucose content is reduced or undetectable is beneficial in terms of enhanced ADCC.  ‘982 teaches that Fut8 knockout cell lines can be used to achieve this effect.  See p. 28, li. 14-19 and references cited therein.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of treating Siglec-8-mediated diseases with a Siglec-8 antibody as taught by Abrahamson et al. by reducing fucose content of the Fc region as per ‘982 with a reasonable expectation of success.  The motivation to do so would have been apparent from the teachings of ‘982 that reduced fucose content was beneficial for ADCC pharmacokinetic properties of the antibody.

Claim 84 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson et al. (US 7,557,191 B2; issued 07 July 2009) in view of WO 2011/147982 A2 (GENMAB A/S; published 01 December 2011) as applied to claims 77-83 and 116-119 above, and further in view of Nair et al. (2009, New England Journal of Medicine 360:985-993).
As discussed above, Abrahamson et al. in view of ‘982 suggest a method of treating asthma comprising administering a Siglec-8 antibody.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of treating asthma with a Siglec-8 antibody as taught by Abrahamson et al. by reducing fucose content of the Fc region as per ‘982 and further to treat asthma patients who were recalcitrant to inhaled corticosteroid treatment as per Nair et al. with a reasonable expectation of success.  The motivation to do so would have been apparent from the teachings of ‘982 that reduced fucose content was beneficial for ADCC pharmacokinetic properties of the antibody.  Furthermore motivation would have been found in the teachings of Nair et al. that patients who were recalcitrant to inhaled corticosteroid treatment had too many eosinophils in their sputum in view of the findings of Abrahamson et al. that inhibition of Siglec-8 on eosinophils in asthma patients was beneficial.  It was also well known in the medical field that if a patient was not adequately responsive to one treatment, that another treatment should be pursued.

 Claims 120 and 121 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson et al. (US 7,557,191 B2; issued 07 July 2009) in view of WO 2011/147982 A2 (GENMAB A/S; published 01 December 2011) as applied to s 77-83 and 116-119 above, and further in view of Sondermann et al. (US 2007/0111281 A1; published 17 May 2007).
As discussed above, Abrahamson et al. in view of ‘982 suggest a method of treating asthma comprising administering a Siglec-8 antibody that has had its glycosylation pattern modified for improved therapeutic profiles.
Abrahamson et al. do not suggest expressing the antibody in a cell line that overexpresses GnT-III and ManII.  However, Sondermann et al. teach that expressing antibodies in such cell lines yields an antibody with altered glycosylation profiles and desirable therapeutic properties, e.g., enhanced ADCC activity.  See [0045], [0088], [0187], [0309].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of treating Siglec-8-mediated diseases with a Siglec-8 antibody as taught by Abrahamson et al. by reducing fucose content of the Fc region as per ‘982 and Sondermann et al. with a reasonable expectation of success.  The motivation to do so would have been apparent from the teachings of ‘982 and Sondermann et al. that reduced fucose content was beneficial for ADCC pharmacokinetic properties of the antibody.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 77-84 and 116-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-52, 56-61 of U.S. Patent No. 9,546,215. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both claim sets are directed to methods of administering antibodies that bind human Siglec-8 to a subject in order to treat diseases mediated by cells such as eosinophils and mast cells that express Siglec-8.  Both claim sets refer to Fc regions with reduced fucose and/or enhanced ADCC.  Both claim sets refer to humanized, chimeric, human antibody forms.  Both claims sets refer to specific heavy chain, light chain, and/or CDR sequences for the administered antibody.  While no two claims are identical in scope, the main limitations of the instant claims are suggested by the limitations in the patented claims.
The main difference between the claim sets is that the instant claims include recitations of antibodies that are either not limited in terms of amino acid sequence, or that include other specific amino acid sequences recited in the alternative that do not appear in the patented claims.  However, the patented claims essentially recite a subgenus that renders obvious the broader genus recited in the instant claims.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
22 July 2021